Citation Nr: 0809736	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1960 to May 
1963 and September 1965 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for PTSD, assigning 
a 30 percent evaluation effective February 12, 2003.  In 
September 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The Board remanded this case for additional development in 
April 2006.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDING OF FACT

The veteran's PTSD symptoms are found to be mild to moderate 
and manifested by anxiety, irritability and angry outbursts, 
chronic sleep impairment, mild memory loss, some suicidal 
ideation with no plan or intent, suspiciousness, depressed 
mood, isolative behavior, and GAF scores of 40, 61, and 65.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2003, regarding the initial service 
connection claim for PTSD.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

After the RO granted service connection for PTSD in an August 
2003 rating decision, the veteran filed a notice of 
disagreement with the assigned rating in October 2003.  The 
RO continued the 30 percent rating in an April 2004 statement 
of the case.  The veteran later was provided notice letters 
in November 2004 and May 2006 regarding his claim for an 
initial rating in excess of 30 percent for PTSD.  While the 
veteran was not provided the notice criteria pursuant to 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
PTSD, and provided the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in August 2003, 
assigning a 30 percent evaluation effective February 12, 
2003.  The veteran appeals this action.  He states that he 
has occasional decrease in work efficiency and has not held a 
regular job since 1990 because he was not able to go through 
with the effort to obtain a job.  He also noted he had some 
issues with trust, which prevented him from being able to go 
to work or have a social life outside of his family.  He said 
that he had denied being combative or having suicidal 
thoughts on examination because he was afraid he would be 
hospitalized.  He further testified that he had problems with 
memory, temper, anxiety, and sleep.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. Evaluation also must 
be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. The extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran's PTSD is rated as 30 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A 30 percent 
evaluation is to be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

An April 2003 VA mental health progress note shows complaints 
of increased anxiety, irritability, and low frustration 
tolerance.  The veteran had difficulty in crowds and angry 
outbursts.  On mental status examination, he was anxious and 
depressed both in terms of his mood and affect.  He also had 
irritability and a low frustration tolerance.  He had no 
symptoms of psychosis, or harmful ideation, plan, or intent.

A July 2003 VA examination report shows the veteran's 
thought-processes and thought-content were within normal 
limits.  Delusions and hallucinations were not present at 
that time.  Eye contact was good and behavior was 
appropriate.  He denied suicidal or homicidal thought, 
ideation, plan, or intent.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
He was fully-oriented and long-term memory was intact.  
Short-term memory and concentration were impaired.  Judgment 
was intact and speech was slow.  His mood was mildly 
depressed; his impulse control was within normal limits.  His 
sleep impairment was chronic in nature.  In reviewing PTSD 
symptomatology, the veteran indicated that he typically 
isolated himself from those outside his immediate family and 
was unable to get emotionally close to others.  He noted 
sleep disturbance, indicating that he gets about five hours 
of sleep per night.  He mentioned that he had concentration 
problems, commenting that he lost his train of thought 
easily.  He also had depression and loss of interest in 
pleasurable activities.  He noted feelings of rage and tried 
to avoid situations where he would lose his temper.  The 
examiner found that the veteran's PTSD symptoms were 
frequent, persistent, and mild in nature.

A May 2006 VA examination report notes that the veteran had 
been married for 42 years and described his relationship as 
loving.  He had two sons, to whom he spoke once a week and 
was close.  He had no friends who lived locally and spoke 
with friends two to three times a year.  He never had many 
friends and had "trust issues"; he felt like he could only 
relate to other military people.  For activities and leisure 
pursuits, he rode a motorcycle several days a week, browsed 
the internet, talked with other veterans on message boards, 
and attended his grandson's ball games.  He had no history of 
suicide attempts, assaultiveness, or problematic substance 
abuse.  He was functioning relatively well with respect to 
his social status; he had close relationships with his wife 
and children and engaged in activities.  But he had 
difficulty being in crowds, which limited his social 
functioning.  He felt detached and estranged from others and 
had difficulty concentrating.  He also had difficulty falling 
or staying asleep, and irritability or outbursts of anger.  
He experienced anxiety whenever he saw, heard, or smelled 
something that reminded him of Vietnam.  He recently went out 
in the garage when his son was returning an item and pulled a 
gun on his son thinking his son was an intruder; he thought 
Charlie was coming through the fence.  He did not have close 
friends and many people thought he was a "jerk."  He was 
unable to enjoy activities with others; when he attended his 
grandson's ball games he had to sit in the outfield away from 
other people.  He had outbursts of anger toward others, 
including trouble with road rage, and becoming irritated with 
people when out shopping.  He became "jumpy" whenever 
others snuck up on him, and he checked the locks.  The 
examiner noted that his reported symptoms since his last 
examination had gotten worse; he was more avoidant of being 
with others and his patience had decreased.  His symptoms 
were considered mild to moderate.

On psychiatric evaluation, he was clean, neatly groomed, and 
appropriately dressed.  His psychomotor activity and speech 
was unremarkable.  His attitude toward the examiner was 
cooperative and friendly.  His affect was normal and mood was 
good.  His attention was intact; he was oriented to person, 
time, and place; his thought process and content were 
unremarkable.  He had no delusions and understood the outcome 
of behavior.  He had average intelligence and understood that 
he had a problem.  He had mild sleep impairment, which did 
not interfere with daily activity, and no hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior, or 
panic attacks.  The extent of his impulse control was good; 
he had no episodes of violence.  He became curt and nasty 
with others; but generally maintained good control over his 
anger.  He had occasional presence of suicidal thoughts, 
about three to four times a year, with no plan or prior 
attempts; fear stopped him from hurting himself.  He had no 
homicidal thoughts or problems with activities of daily 
living; he had the ability to maintain minimum personal 
hygiene.  His remote and immediate memory was normal; his 
recent memory was mildly impaired.  He sometimes forgot 
people's names or doctor's appointments, and lost things 
around the house.  He had no major problems resulting from 
memory loss.

In summary, the examiner found that the veteran's quality of 
life had been negatively impacted by his PTSD; he did not 
feel comfortable around others with the exception of other 
veterans.  However, he had been able to maintain a close 
relationship with his wife and children.  He had mild or 
transient decreased efficiency, productivity, and reliability 
in social and occupational functioning during periods of 
stress.  He also had mild inability to perform work tasks or 
impaired work, family and other relationships during periods 
of stress.

Overall, the veteran's PTSD symptoms include anxiety, 
irritability and angry outbursts, chronic sleep impairment, 
mild memory loss (forgetting people's names and doctor's 
appointments), some suicidal ideation with no plan or intent, 
suspiciousness, depressed mood, and isolative behavior.  He 
was able to maintain minimal personal hygiene and other basic 
activities of daily living.  He was fully-oriented, long-term 
memory was intact, and his speech and thought content and 
processes were unremarkable.  His affect was noted to be 
depressed but was otherwise normal.  Although he mentioned 
that he would check the locks at home, he was not found to 
have obsessive/ritualistic behavior, inappropriate behavior, 
or hallucinations.  He also was not found to have panic 
attacks, even though he did have anxiety.  Additionally, he 
was functioning relatively well with respect to his social 
status; he had close relationships with his wife and children 
and engaged in activities.  His symptoms were found to be, at 
most, mild to moderate.  

These symptoms more closely approximate the criteria for a 30 
percent rating for PTSD.  The only symptom the veteran meets 
for a 50 percent rating is disturbance in motivation and 
mood.  As none of the remaining criteria for a 50 percent 
rating are met, a higher rating is not warranted.

The veteran's GAF scores are 40 in April 2003, 61 in July 
2003, and 65 in May 2006.  While the 40 score is significant, 
this in and of itself does not show that an increased rating 
is warranted for PTSD.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV), a GAF score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 31-40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  A GAF score of 61-70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  The veteran's GAF score of 40 
supports some of the manifestations required to meet the 
criteria for a higher rating; but the overall disability 
picture more nearly approximates the criteria for the 30 
percent rating assigned.  None of the examinations show any 
findings in reality testing or any other major impairment - 
both of which are listed as examples of the type of traits 
associated with serious symptoms and GAF scores of 31-40.  
The GAF scores of 61 and 65 appear to be more representative 
of the veteran's overall disability picture.  The GAF score 
is only one of the many criteria used to determine the 
present level of mental health impairment and does not 
support a higher rating in this case.  

The Board has considered whether "staged ratings" (i.e., 
difference percentage ratings for different periods of time, 
based on the facts found) are warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the evidence shows no 
distinct periods of time, since the PTSD rating became 
effective on February 12, 2003, during which the PTSD 
disability warranted a higher rating.  The GAF score of 40 
assigned in April 2003 contrasts with the veteran's GAF score 
of 65 assigned three months later in July 2003.  On the April 
2003 examination, however, the examiner found anxiety, 
depression, and irritability with no symptoms of psychosis, 
which is relatively consistent with the findings on the other 
medical records.  As the veteran's disability picture 
remained relatively consistent throughout the appeals period, 
staged ratings are inappropriate in this case.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The veteran reportedly stopped working 
in 1990 because he was up for retirement.  The record does 
not show any evidence of marked interference with employment 
solely due to his PTSD.  Additionally, the evidence does not 
show any frequent periods of hospitalization due to PTSD.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
30 percent rating assigned for PTSD under 38 C.F.R. § 4.130, 
DC 9411 specifically accounts for any difficulty in 
establishing and maintaining effective work relationships.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for PTSD; there is no 
doubt to be resolved; and in increased rating is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


